DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed July 21, 2022.  Currently, claims 8-37 are pending.  Claims 8-11, 17-31 are withdrawn as directed to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
	

Election/Restrictions
Applicant's election without traverse of Group 1, Claims 1-7, 12-16 in the paper filed  March 2, 2022 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Maintained Rejections

Claim Rejections - 35 USC § 112-Scope of Enablement

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16, 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of analyzing a biological sample from a feline subject for the presence of one or two copies of minor allele A, does not reasonably provide enablement for associating this  genotype with increased likelihood of developing calcium oxalate stones.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims
Claims 12-16, 32-37 are drawn to a method of identifying a feline subject with an increased likelihood of developing calcium oxalate stones by analyzing a biological sample from a feline subject for the presence of one or two copies of minor allele A and feeding the feline a daily diet of a low arginine nutritional composition.
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art

The art teaches the GG genotype indicates an increased likelihood of calcium oxalate stone formation (see applicants own work, Patent 11,155,856).  The provisional application filed January 25, 2019 discusses the A1_212069607 polymorphism in felCat5 which applicant teaches in the instant specification corresponds to SNP A1_212891692 in felCat8.  Thus, they are different description of the same polymorphism and are inherently the same polymorphism. 
Jewell further teaches and claims that two copies of major allele G would benefit from a treatment that reduces risk of calcium oxalate stone formation (see abstract, for example).  
Biological samples from cats that have the GG genotype (the genotype that indicates a feline subject is a cat that will benefit from the treatment) have lower levels of betaine compared to the levels of betaine from biological samples from cats that have the AA genotype or AG genotype, i.e., the genotypes useful to identify a feline subject as not being a cat that will benefit from the treatment (para 28).

    PNG
    media_image1.png
    87
    466
    media_image1.png
    Greyscale

Jewell teaches an increasing index value denotes samples at greater risk of calcium oxalate crystallization, whereas decreasing index values denotes those with less risk (para 135).  
The disclosure appears to be internally inconsistent.

	Guidance  in the Specification.
	The specification claims the exact opposite association as is claimed in the ‘856 application.  The specification and claims in the instant specification provide that the presence of one or two copies of minor allele A of SNP A1_212891692 indicates that the feline subject has an increased likelihood of developing calcium oxalate stones.  

    PNG
    media_image2.png
    138
    644
    media_image2.png
    Greyscale

The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   

	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to determine why in one Application, namely 16/718,836, Applicant provides the GG indicates an increased likelihood of calcium oxalate stone formation and in the instant specification, Applicant provides the AA or AG indicates an increased likelihood of developing calcium oxalate stones.  These two positions appear to be in conflict and could not both be accurate. This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
	The response traverses the rejection.  The response asserts the Office Action has reached an erroneous conclusion regarding the unpredictability of the art.  The response argues Jewell ‘856 does not teach that the GG genotype indicates an increased likelihood of calcium oxalate stone formation.  This argument has been considered but is not convincing because Jewell ‘856 teaches:

    PNG
    media_image3.png
    41
    329
    media_image3.png
    Greyscale

Column 19, lines 9-15 of Jewell ‘856.  
	This clearly states that the GG genotype is the genotype that indicates an increased likelihood of calcium oxalate stone formation.  
	The instant claim 12, in contrast states “wherein the presence of one or two copies of minor allele A of SNP A1_212891692 indicates that the feline subject has an increased likelihood of developing calcium oxalate stones”.  

    PNG
    media_image4.png
    127
    776
    media_image4.png
    Greyscale

	The instant specification and claims are directed to AG or AA as increased likelihood of developing calcium oxalate stones.  Jewel ‘856 is directed to the GG genotype that indicates an increased likelihood of calcium oxalate stone formation. 
	Thus, for the reasons above and those already of record, the rejection is maintained.


Claim Objections
 
Claim 37 is objected to because the claim does not end in a period (see MPEP 608.01(m)).  This objection may be overcome by inserting a period at the conclusion of Claim 39.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 1, 2022